Exhibit 10.1

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

This Third Amendment to Employment Agreement (“Amendment”), is made and entered
into as of the 31st day of July, 2006, and shall be effective as of August 14,
2006 (the “Effective Date”), by and between CORPORATE OFFICE PROPERTIES, L. P.
(the “Employer”), CORPORATE OFFICE PROPERTIES TRUST (“COPT”) and ROGER A.
WAESCHE, JR. (the “Executive”).

RECITALS

A.   Executive and Employer executed an Employment Agreement dated September 12,
2002, as amended by that certain Amendment to Employment Agreement dated March
4, 2005 and that certain Second Amendment to Employment Agreement dated May 30,
2006, providing for the employment of the Executive by the Employer upon the
terms and conditions therein stated.

B.   Employer has requested and Executive has agreed to serve as Executive Vice
President and Chief Operating Officer and to relinquish his role as Chief
Financial Officer, and the parties desire to enter into this Agreement on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of Executive’s continued employment under the
Employment Agreement, and pursuant to paragraph 11(b) of the Employment
Agreement, it is covenanted and agreed by and between the parties hereto as
follows:

1.             EFFECTIVE DATE.   The Effective Date of this Agreement shall be
August 14, 2006.

2.                                       AMENDMENT TO PARAGRAPH 2.   The first
sentence of Section 2 of the Employment Agreement is deleted and the following
is inserted in lieu thereof:

As of August 14, 2006, the Employer hereby employs the Executive as Executive
Vice President and Chief Operating Officer, or in such other capacity as shall
be mutually agreed between the Employer and the Executive.

3.             NO OTHER AMENDMENTS.  With the exception of paragraph (2) of the
Employment Agreement, this Amendment does not affect or otherwise supersede any
other provisions of the Employment Agreement or otherwise limit its
enforceability in any way.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

“Employer”

 

“Executive”

CORPORATE OFFICE PROPERTIES L. P.

 

 

 Maryland limited liability company

 

 

By: Corporate Office Properties Trust,

 

 

General Partner

 

 

 

By:

 

/s/ Randall M. Griffin

 

/s/ Roger A. Waesche, Jr.

 

 

Randall M. Griffin,

 

Roger A. Waesche, Jr.

 

 

President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

CORPORATE OFFICE PROPERTIES TRUST

 

 

a Maryland estate investment trust

 

 

 

 

 

 

 

 

By:

 

/s/Randall M. Griffin

 

 

 

 

Randall M. Griffin,

 

 

 

 

President and CEO

 

 

 


--------------------------------------------------------------------------------